Citation Nr: 1007715	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss.  

2. Entitlement to an initial compensable rating for a sleep 
apnea.  

3. Entitlement to an initial compensable rating for a 
calcaneal spur of the right heel.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran had over 22 years of active service prior to his 
retirement in July 2006.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO granted 
claims for service connection for bilateral hearing loss, a 
sleep apnea, and a calcaneal spur of the right heel.  All of 
these claims were assigned a noncompensable rating, effective 
from August 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a substantive appeal (VA Form 9) received on September 4, 
2008, the Veteran indicated that he wanted a hearing before a 
Veterans' Law Judge in at a local VA office.  The claims file 
does not indicate that a hearing was ever scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
On remand, the Veteran should be scheduled for a Board 
hearing at the Atlanta RO.  

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for 
a Board hearing at the RO, with 
appropriate notification to the Veteran 
and his representative.  After a Board 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

